Beck, P, J., and Atkinson, J.,
who dissent, being of the opinion that the body of the act referred to in the second headnote contains matter different from what is expressed in the title. The title shows that the act is to be one “providing for an occupation tax upon all distributors of motor-fuels and kerosene engaged in business in this State.” We'can not agree that the expression, “distributors of motor-fuels and kerosene engaged in business,” indicates that counties which buy oil to be used by them and distributed for the use of the county among its officials and employees, who are under the necessity of using motor-fuels and kerosene in their *366various occupations, are to be subject to this tax; for counties are not engaged in distributing motor-fuels and kerosene as a business, and are not engaged in business in the sense in which that expression is used in the title of the act in question. We do not think that a member of the legislature in reading this caption would be put upon notice that the tax which is imposed by the act would be laid upon counties; and consequently, when in the body of the act a definition of the word “distributor” is given which is broad enough to cover the political subdivisions of this State, such as counties, the act is made broader than its title, and in that way is made to contain “matter different from what is expressed in the title.” We are therefore of the opinion that the judgment of the court below should be affirmed.